Filed 9/23/20 P. v. Ailshire CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D076631

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD282550)

JERRY A. AILSHIRE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Polly H. Shamoon, Judge. Affirmed as modified and remanded with
directions.
         Patrick Dudley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
Ragland and Amanda Lloyd, Deputy Attorneys General, for Plaintiff and
Respondent.
      Jerry A. Ailshire pleaded guilty to assault with a deadly weapon (Pen.

Code,1 § 245, subd. (a)(1)) and admitted he personally used a deadly or
dangerous weapon (§ 1192.7, subd. (c)(23)). Ailshire was granted probation
for three years subject to various conditions.
      Ailshire appeals, challenging two parts of the probation order. First, he
contends the court improperly imposed an electronic search condition in
violation of People v. Lent (1975) 15 Cal.3d 481 (Lent) and In re Ricardo P.
(2019) 7 Cal.5th 1113 (Ricardo P.). Ailshire also contends the court denied
him due process by imposing fines, fees, and assessments without a hearing
on ability to pay the amounts imposed.
      We will agree with Ailshire that the court did not have a sufficient
basis for imposing the electronic search condition. We will direct the court to
strike that condition of probation.
      We will disagree with Ailshire’s contention regarding the fines, fees,
and assessments imposed by the court. The issue was addressed by the
court. The court reduced the amounts due down to a total of $954, reduced
the payments to $35 per month, and ordered Ailshire to be promptly released
to work furlough. As we will explain, the court’s response to the objection
considered ability to pay and acted well within its discretion in setting the
amounts due.
                           STATEMENT OF FACTS
      This appeal arises from a guilty plea. The factual statement
supporting the plea stated that Ailshire “unlawfully committed an assault
[with] a deadly weapon against another and personally used the weapon in
the commission.”



1     All further statutory references are to the Penal Code.
                                       2
                                 DISCUSSION
                                        I
                       The Electronic Search Condition
      Over defense objection, the court imposed probation condition 6n,
which requires Ailshire to submit his “person, vehicle, residence, property,
personal effects, computers, and recordable media, including electronic
devices [and including passcodes] to search at any time with or without a
warrant, and with or without reasonable cause, when required by P.O., or
law enforcement officer.” The court explained that it was imposing a no-
contact order on the defendant with regard to the victim and that the search
condition would assist in monitoring the defendant’s compliance with the
order. There is nothing in the record that would show the defendant has or
used electronic devices in any fashion in the commission of the current
offense.
      Ailshire contends the search condition regarding electronic devices
violates Lent, supra, 15 Cal.3d at p. 486. He also argues the condition as
applied to this case is overbroad under the rule established by Ricardo P.,
supra, 7 Cal.5th at p. 1118, in that the intrusion into otherwise lawful
activity is not proportional to the benefit it would provide to probation
supervision.
      Ordinarily, we apply the abuse of discretion standard of review to the
analysis of probation conditions. (People v. Appleton (2016) 245
Cal.App.4th 717, 723; People v. Carbajal (1995) 10 Cal.4th 1114, 1120-1121.)
The analysis of probation conditions requiring search of electronic
communication also must comply with Lent and Ricardo P.
      In Lent, the court held that a probation condition “will not be held
invalid unless it ‘(1) has no relationship to the crime of which the offender


                                        3
was convicted, (2) relates to conduct which is not itself criminal, and
(3) requires or forbids conduct which is not reasonably related to future
criminality . . . .’ [Citation.]” (Lent, supra, 15 Cal.3d at p. 486.)
      As applied to electronic searches, the court in Ricardo P. held that the
courts must determine if the intrusion into lawful activity is proportional to
the benefit of the probation supervision process. (Ricardo P., supra, 7 Cal.5th
at pp. 1119-1122.)
      As we have noted, this case does not involve any use or possession of
electronic devices or show that Ailshire will likely use such devices in future
criminal behavior. The generalized reference by the court to aiding in
monitoring compliance with the no-contact order is nothing more than a
statement that such searches will aid in probation supervision. Such
justification does not satisfy the requirement of Lent as interpreted by
Ricardo P. We will direct the trial court to strike condition 6n.
                                         II
                          Fines, Fees, and Assessments
      Ailshire contends the trial court imposed $954 in fines, fees, and
assessments without determining if he had the ability to pay. That simply
did not happen. The defense had notice of proposed sums the probation
officer recommended. At sentencing, the defense asked the court to stay the
amounts pending completion of probation as it was possible the defendant
could lose his job if more custody was imposed. The court quickly responded
by reducing the restitution fine and striking several assessments leaving the
total of $954 as a reduced amount. Further, the court ordered payment at
$35 per moth starting 60 days after release from custody and ordered
Ailshire to be promptly released to work furlough or alternate program so he
could keep his job.


                                         4
      The court was aware the defendant had a long and continuous history
of employment. He was in good health and was employed when he was
sentenced.
      The defense made no further objections and did not attempt to show
the defendant could not pay $35 per month on his fines and assessments.
      Although the court did not state a finding of ability to pay, it reduced
the amounts, modified the payment plan, and ordered the defendant released
to work furlough to facilitate employment. The court’s action clearly shows it
considered the request and made arrangements for the defendant, over a
three-year period to pay the modest amounts assessed. Ailshire has made no
showing either here or in the trial court that he lacked the ability to pay the
reduced amounts.
                                DISPOSITION
      The judgment is modified to strike probation condition 6n. The matter
is remanded to the trial court with directions to strike condition 6n and to
amend the judgment accordingly. In all other respects, the judgment is
affirmed.



                                                       HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




GUERRERO, J.

                                       5